DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016150189A (Mizuno).
Claim 1: Mizuno teaches a sole for a prosthetic leg (Fig. 1, sole system 1 attached to prosthetic leg L), the sole being configured to be attached to a ground contact region of the prosthetic leg with a road surface (paragraph 0024, sole main body portion 20 mounted on the lower surface of the foot S), the sole comprising a through hole at least on a partial region (Fig. 3c, see also paragraph 0029, honeycomb structure 24 on lower surface of spike sole 2 features hexagonal through holes), 

Claims 3 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 2017/0281371 A1 (Nike).
Claim 3: Nike teaches a sole for a prosthetic leg (Fig. 1, sole structure 30 attached to prosthetic blade 12), the sole being configured to be attached to a ground contact region of the prosthetic leg with a road surface (Fig. 1, sole structure 30 attached to bottom surface of prosthetic blade 12), the sole being divided into a plurality of sole portions (Fig. 2, see also paragraph 0091, sole structure 30 includes a midsole 60 and an outsole 62).
Claim 6: Nike further teaches the sole is attached to the prosthetic leg via a cushion member (paragraph 0062, the sole structure may include a cushioning layer disposed between the other of the first surface and the second surface and the ground engaging surface).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016150189A (Mizuno) in view of US Patent Application Publication 2017/0281371 A1 (Nike).
Claim 2: Mizuno teaches the sole portion comprises through holes but is silent regarding a land portion defined by a groove portion at a side of a bottom surface
	Nike, a sole attachment system for a prosthetic leg, teaches a land portion defined by a groove portion at a side of a bottom surface (Fig. 1, treads 68, see also paragraph 0093). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Mizuno with grooves on the bottom of the sole as taught by Nike, to increase grip (Nike, paragraph 0091)
Claim 4: Mizuno teaches the sole is attached to the prosthetic leg via a midsole (paragraph 0013, material properties of midsole such as hardness and expansion ratio can be changed) but does not explicitly mention cushioning properties.
Nike teaches the sole is attached to the prosthetic leg via a cushion member (paragraph 0062, the sole structure may include a cushioning layer disposed between the other of the first surface and the second surface and the ground engaging surface)
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Mizuno with a cushioning layer, 
Claim 5: Mizuno teaches the sole is attached to the prosthetic leg via a cushion member (paragraph 0013, material properties of midsole such as hardness and expansion ratio can be changed) but does not explicitly mention cushioning properties.
Nike teaches the sole is attached to the prosthetic leg via a cushion member (paragraph 0062, the sole structure may include a cushioning layer disposed between the other of the first surface and the second surface and the ground engaging surface)
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Mizuno with a cushioning layer, as taught by Nike, to provide a degree of cushioning to the sole structure (Nike, paragraph 0092)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIMILIAN TOBIAS SPENCER whose telephone number is (571)272-8382. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jerrah Edwards can be reached on 408.918.7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIMILIAN TOBIAS SPENCER/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774